 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn dissenting from the original decision not to determine this dis-pute, I observed that not only was the dispute of long standing, butthat it was incumbent upon the Board to make a proper determinationof it.The facts related by the majority herein buttress that position;they disclose that the Employers were and are not bound to submitthis longstanding and continuing dispute to the Joint Board, andboth the Employers and Riggers apparently were careful to avoiddoing so.This attitude can, on the evidence now before us, be ex-pected to persist, thereby undercutting a principal reason for theBoard's original refusal to determine the dispute, namely, the hopethat the Joint Board would provide a channel for resolution of thisdispute.Consequently, I see little hope for labor peace in this areaunless this Board undertakes a proper consideration of this case. ThisBoard, it appears from the evidence offered on remand, is the onlyforum which presently can make an effective decision.For the above reasons and in accordance with the terms of theremand, I would recommend to the court that it return the case to theBoard for a determination of the dispute and an award in accordancetherewith.Local370, UnitedAssociation of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the United Statesand Canada,AFL-CIOandBaughan Plumbing and HeatingCompany, Incorporated.Case No. 7-CC-306.February 21,1966DECISION AND ORDEROn November 29, 1965, Trial Examiner Robert Cohn issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmative action, asset forth in the attached Trial Examiner's Decision.The TrialExaminer further found that Respondent had not engaged in certainother unfair labor practices alleged in the complaint and recom-mended dismissal as to them.Thereafter, the General Counsel filedan exception to the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings made by the Trial Examiner at.the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial157 NLRB No. 2. LOCAL 370, UNITED ASSN. OF JOURNEYMEN, ETC.21Examiner's Decision, the exception, brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner, with the following addition andmodification.The Trial Examiner found that Respondent violated Section8(b) (4) (i) (B) of the Act by inducing and encouraging employeesto engage in a work stoppage, with an object of forcing or requiringtheir employer, Baughan Plumbing and Heating Co.,' to cease doingbusiness with Gladwin County, Michigan, in order to force or requiresaid County to cease doing business with Schierbeek ConstructionCompany. The record supports this conclusion and no exception hasbeen taken thereto.The Trial Examiner further concluded, however, that, as Respond-ent neither engaged in picketing nor directly threatened Baughan, itsconduct was not violative of Section 8 (b) (4) (ii) (B) of the Act.Wefind merit in the General Counsel's exception to this latter holding.As more fully set forth in the Trial Examiner's Decision, McCullum,an admitted agent of Respondent, on discovering that Secord, a mem-ber of Respondent Union and an employee of Baughan, was workingon a project picketed by another labor organization,2 contactedSecord, reminding him of the obligation of union members to honor allpicket lines.As a result of this conversation, Secord and an apprentice,who had been working on the project on travel permits issued byRespondent, did not work at that location between June 21 andJuly 13, 1965.The General Counsel contends that, since Respondenteffectively induced the work stoppage against Baughan, a neutralemployer, Respondent's conduct necessarily had the effect of restrain-ing and coercing Baughan.We agree. The Board has consistentlyheld that a strike or work stoppage against a neutral employer con-stitutes restraint and coercion of such employer within the meaningof clause (ii) of Section 8(b) (4) of the Act.'Accordingly, we find,contrary to the Trial Examiner, that by effectively inducing the workstoppages against Baughan, for a proscribed objective, Respondentviolated Section 8(b) (4) (ii) (B) of the Act.IReferred to herein as Baughan.9 The project in question involved the construction of a sheriff department and jail forGladwin County,Michigan.The county awarded separate contracts in connection withthis job toBaughan Plumbingand Heating Company andPeter SchierbeekConstructionCompany.The picketing was conducted by a bricklayers local, which is not a party tothe instant proceeding, and was directed solely against Schierbeek,a nonunion contractor,in protest of Schierbeek's employment of bricklayers at less than union scale8 See,e g.,Local Union 825, International Brotherhood of Operating Engineers, AFL-CIO (Carleton Brothers Company),131 NLRB 452,453;LocalUnion 825,International'Union of Operating Engineers,AFL-CIO (Nichols ElectricCompany),138 NLRB 540,543;International Brotherhood of ElectricalWorkers, Local313,AFL-CIO (JanesJulian, Inc.),147- NLRB 137,142,international Brotherhood of ElectricalWorkers,Local UnionNo. 11, AFL-CIO (L.G. Electric Contractors,Inc.),154 NLRB 766 22DECISIONS OF NATIONAL LABOR RELATIONS BOARD[The Board adopted the Trial Examiner's Recommended Orderwith the following modification:[1.Substitute the following for paragraph 1(b) :[" (b)Threatening, coercing, and restraining Baughan Plumbingand Heating Company, Incorporated, with an object of forcing orrequiring Baughan Plumbing and Heating Company, Incorporated,to cease doing business with Gladwin County, Michigan, in orderto force or require Gladwin County, Michigan, to cease doing busi-ness with Peter Schierbeek, d/b/a Peter Schierbeek ConstructionCompany."[2.'Add the following immediately after the indented paragraphtherein :[WE WILL NOT threaten, restrain, or coerce Baughan Plumbingand Heating Company, Incorporated, with an object of forcingor requiring Baughan Plumbing and Heating Company, Incor-porated, to cease doing business with Gladwin County, Michigan,in order to force or require Gladwin County, Michigan, to ceasedoing business with Peter Schierbeek, d/b/a Peter SchierbeekConstruction Company.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed June 23, 1965,1by Baughan Plumbing and Heating Company,Incorporated,hereinafter called Baughan,theGeneral Counsel of the NationalLabor Relations Board,by and through the Regional Director for Region 7 of theBoard, issued a complaint on July 30 against Local 370, United Association of Jour-neymen and Apprentices of the Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, hereinafter called Respondent.The complaint, inessence,alleges that Respondent has induced and encouraged individuals employedby Baughan to engage in a strike or refusal in the course of their employment to use,manufacture, process, transport,or otherwise handle or work on goods,articles,materials,or commodities,or to perform services,and has threatened, coerced, andrestrained Baughan, and other persons engaged in commerce or in industries affect-ing commerce,withan object of forcing or requiring Baughan to cease doing businesswith other persons. It is further alleged that Respondent,by engaging in such con-duct, committed unfair labor practices affecting commerce within the meaning ofSection 8(b)(4)(i)and (ii) (B) of the National Labor Relations Act, as amended,herein calledthe Act.Respondent duly filed an answer in which it denied substantially all the allegationsof the complaint,or disclaimed knowledge thereof, except that it admitted that itwas a labor organization,that one Walter McCollum was its business agent whoacted on its behalf, and that at all times material, it had a collective-bargainingagreement with Baughan covering certain of the latter'semployees,includingplumbers.The issues presented for decision are: (1)Whether the Board has jurisdiction ofthismatter;and (2)whether or not Respondent engaged in the conduct alleged, and,if so, whether such constitutes a violation of the aforesaid sections of the Act.Pursuant to notice, a hearing was held before Trial Examiner Robert Cohn inFlint,Michigan,on September 24 in which all parties were afforded full opportunityto be heard,to introduce evidence, to examine and cross-examine witnesses,to pre-sent oral argument,and to file briefs.Counsel for the General Counsel and counsel1All dates hereinafter refer to the calendar year 1965 unless designated otherwise. LOCAL 370, UNITED ASSN. OF JOURNEYMEN, ETC.23for the Respondent engaged in oral argument at the close of the hearing; a post-hearing brief has been received from counsel for the General Counsel, which hasbeen carefully considered.2Upon the entire record in the case, and from my observation of the witnesses andtheir demeanor while testifying, I make the following:FINDINGS OF FACTI.COMMERCEThe alleged unfair labor practices occurred during the construction of a jail byand for Gladwin County, Michigan, in which Peter Schierbeek, d/b/a Peter Schier-beek Construction Company, hereinafter referred to as Schierbeek, is the generalcontractor 3 and Baughan is a mechanical contractor, supplying plumbing and relatedservices.Unlike the customary situation in the construction industry, however, inthis case Baughan is not a subcontractor to Schierbeek, but is in contractual relationssolely with the county for its obligations to the project.Schierbeek testified his company carried on its construction of commercial andresidential buildings within the State of Michigan and that during the year 1964 itpurchased and had shipped directly into Michigan from points outside the State,goods and materials valued in excess of $60,000. If fully credited, this testimonywould be sufficient evidence of interstate activity to warrant the Board's assertion ofjurisdiction.4However, Schierbeek was quite vague on cross-examination as to thesource of these materials, and no records were introduced to support these conten-tions.But it is unnecessary to rely solely on this testimony, since Baughan testifiedcredibly that during a similar period his interstate business totaled in excess of$300,000, and the Board has ruled that in these types of cases, if necessary, it willconsider ". . . for jurisdictional purposes not only the operations of the primaryemployer, but also the operations of any secondary employers to the extent that thelatter are affected by the conduct involved." 5The value of Baughan's contract atthe Gladwin County project is $55,555.Moreover, in the recentKisnercase,6 theBoard, in discussing the legislative history of the 1959 amendments to the Act, notedthe intent of Congress to "close the various loopholes in the Taft-Hartley ban againstsecondary boycotts" and broaden the coverage of such provisions.The Board saidthat hereafter it would construe broadly the language "'engaged in commerce or inan industry affecting commerce' which appears in Section 8(b)(4) in order to fulfillthe manifest congressional purpose to give the widest coverage to secondary boycottprovisions." 7In light of all of the foregoing I find and conclude that the interstate operationsof the above-named employers are sufficient in themselves under theReilly 8andMcAllister Transfer 9doctrine to warrant the Board's assertion of jurisdiction in thiscase and that, in addition, the construction project involved herein is a part of thebuilding and construction industry which is an "industry affecting commerce" withinthe meaning of Section 8(b)(4). Therefore, I will recommend that the Board assertjurisdiction in thismatter.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find that Local 370, United Asso-ciation of Journeymen and Apprentices of the Plumbing and Pipefitting Industry ofthe United States and Canada, AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.2 Attached to his brief and served upon all other parties on October 18, was a motionby General Counsel to correct the transcript of proceedings in certain respects.Suchproposed corrections, being primarily grammatical in nature, appear in conformity withmy recollection of the statements made at the hearing and, having received no objectionto the motion by Respondent, the motion is hereby granted.8 The complaint was amended at the hearing to reflect that Schierbeekisa sole pro-prietorship rather than a corporation.Siemons Mailing Service,122 NLRB 816Marie T. Reilly, d/b/a Reilly Cartage Company,110 NLRB 1742, 1744e Sheet Metal Workers International Association, Local Union No.299,AFL-CIO et ai.(SM. Krasner (deceased),et al. d/b/a Kisnerand Sons),131 NLRB 1196.7131 NLRB at 1198-1199. The Boardconcludedand found that ". . . the buildingand constructionindustry is an 'industry' within themeaning ofSection 8(b)(4)."sReilly CartageCo., supra.g International Brotherhood of Teamsters,etc, Local544, et al.(Mc Allister Transfer,Inc.), 110 NLRB 1769. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The issueThe sole issue on the merits is whether or not Respondent induced or encouragedany of its members to cease work on the Gladwin jail project; threatened, coerced, orrestrained any person engaged in commerce or in any industry affecting commerce,all for an object proscribed by Section 8(b)(4)(i) and (ii)(B).ioB. Sequence of eventsSchierbeek, a general contractor who normally employs nonunion labor, receivedthe Gladwin County jail contract in March, and began construction in April.Forthe project, Schierbeek employed carpenters, cementmasons and brickmasons, for atotal of approximately 30 employees. In April the business agent of the Bricklayerslocal in the area requested of Schierbeek that the latter utilize union labor on theproject, but Schierbeek advised that he already had enough bricklayers.Whereupon,around May 1, the Bricklayers established a picket line about the project, the "picketline" consisting, at all times material, of one picket who stationed himself at theentrance to the project.Baughan, a mechanical contractor in Flint, Michigan, received the contract to fur-nish plumbing, heating, pipefitting, and the like, to the Gladwin County project.Baughan is a union contractor having been in contractual relations, through an asso-ciation, with Respondent for a number of years.The Gladwin County project, how-ever, is outside the jurisdiction of Respondent; accordingly, Baughan looked to Local85 of the Plumbers Union (who apparently had jurisdiction of Gladwin County) tofurnish mechanics for the job.The first employee assigned by Baughan to the Glad-win County project through Local 85 refused to cross the picket line.This was inMay.On or about June 14, Baughan arranged to send one of his employees (MelSecord) from Flint up to the project, which was located approximately 110 milesaway." Secord, with apprentice Doug Clark, worked at the Gladwin County projectfor a week, through Friday, June 18.When he returned home that afternoon, Secordfound a letter waiting for him from Walt McCullum, business agent of Respondent.The letter requested Secord to get in touch with McCullum as soon as possible.Secord called McCullum the following Monday morning at approximately 8:15 a.m.,at the latter's office.The substance of that telephone conversation represents thecrux of the issue in this case.According to Secord's version, McCullum asked him if he was planning on goingback to work at Gladwin and if there was a picket on the job. Secord answeredaffirmatively to both questions; whereupon, McCullum asked if Secord had crossedthe picket line.The latter said "No, that [he] had come in on a side street, on aside entrance; and [McCullum] said that at no time should we ever cross a picketline without our business agent being with us."McCullum further advised that ifio This section states:Sec.8(b)It shall be an unfair labor practice for a labor organization orits agents-(4) (1) to engage in, or to induce or encourage any individual employed by anyperson engaged in commerce or in an Industry affecting commerce to engage in,a strike or a refusal in the course of his employment to use, manufacture, proc-ess, transport, or otherwise handle or work on any goods, articles, materials, orcommodities or to perform any services ; or (ii) to threaten, coerce, or restrainany person engaged In commerce or in an Industry affecting commerce, where Ineither case an object thereof is:. . .(B) forcing or requiring any person to cease using, selling, handling, trans-porting, orotherwise dealing In the products of any other producer, processor,or manufacturer, or to cease doing business with any other person, or forcingor requiring any other employer to recognize or bargain with a labor organiza-tion as the representative of his employees unless such labor organization hasbeen certified as the representative of such employees under the provisions ofsection9: Provided,That nothing contained in this clause (B) shall be con-strued to make unlawful, where not otherwise unlawful, any primary strike orprimary picketing;ll Secord, a member of Respondent, received a travel card to work in the jurisdictionof Local 85. LOCAL 370, UNITED ASSN. OF JOURNEYMEN, ETC.25Secord continued to cross it that he would be "called down before our people." Secordtestified that he would contact his office,meaning Baughan, and McCullum said thathe could find Secord another job if the latter was worried about that.12McCullum's version of the telephone conversation-at least the first part thereof-is substantially similar to Secord's.McCullum testified that after Secord admittedworking at Gladwin and that a picket line existed,Secord said that he was not cross-ing the picket line but going around through the fence the backway.Whereupon,McCullum told him that"it is against the policy of all good union members not tocross the picket line or to work behind one."McCullum denied telling Secord thatifhe continued to work that he would be brought before some board or somethingto that effect.Accordingto the testimony of Dennis Baughan, vice president of Baughan Heatingand Plumbing Company, Secord came into his office on Monday morning and toldhim that he could not go back to work on the project because his business agent hadinformed him that "he was not allowed to work on that project because there was apicket there and if [Baughan] could not reassign him to another job that he [Mc-Cullum] wouldreassignhim with another contractor." 13Secord accordingly advised Clark, the apprentice, that Monday morning they werenot going to work on the Gladwin project, and were being assigned by Baughan towork at a local church construction job.They worked at this job from June 21 toJuly 13.During this period of time there were apparently some negotiations amonginterested parties taking place regarding the Gladwin County job, the exact nature ofwhich is undisclosed in the record. In any event, on or about July 13, Baughanreceived word that it was permissible to send the men back to the Gladwin Countyproject.He then contacted Secord who, in turn, contacted McCullum.Accordingto Secord, McCullum advised that he [McCullum] would not tell himtocross thepicket line and that he would not tell himnot tocross the picket line, but that ifSecord went up there it would be strictly on his own responsibility.ThereafterSecord, Clark, and a laborer resumed work on the Gladwin County job, and haveworked there continuously to the time of the hearing, although the project was beingcontinually picketed by the Bricklayers local fromMay until the date of thehearing 14C. Analysis and concluding findingsAs previously noted,resolution of the principal issue in this case rests substantiallyupon what was said in the conversation between Secord and McCullum on Monday,June 21, which is another way of saying that it is necessary to determine the credi-bility of the two witnesses.As is often the case, this particular facet of a TrialExaminer's duty is the most difficult. In the instant proceeding, and based upondemeanor considerations alone, neither individual was impressive as a witness.Bothwere unduly hesitant in answering pointed questions and, on cross-examination,neither appeared to be entirely candid in response.In addition to demeanor consid-erations, of course, Secord's testimony at the hearing was directly impeached on amaterial point by his prehearing affidavit.Under the circumstances, I am unableto accord sufficient weight to his testimony to base a finding that McCullum threat-ened him by stating words to the effect that if he continued to cross the picket line hewould be brought before a board of the Union.15 Therefore, I proceed to analyzethe case based upon McCullum's testimony that, in the conversation, he merely'a Secoid, in a prehearing affidavit, testified that, in this conversation, McCullum "nevertold [him] to refuse to cross a picket line "This was directly contrary to his testimonyat the hearing on cross-examination where he stated:Q. Did he ever tell you point blank not to cross the picket line for an order,don't cross that picket line?A.Well, he should-we should never cross it.He said I should never cross it, weshould always honor a picket line regardless of what it was for.Q. That's still not responsive to my questionDid he tell you not to cross thepicket line at the Gladwin job"A. I would say yes, he told me not to cross the picket line.l3It is recognized that the foregoing testimony is hearsay. It was admitted intoevidence subject to being connected through the testimony of SecordHowever, thelatter was not interrogated specifically as to the contents of that conversation;accord-ingly, it is given little weight in my analysis and conclusion."The picketing at all tames referred to the alleged fact that Schierbeek did not main-tain area standards;Baughan was at no time mentioned on the legend of the picket sign.There is no connection-either financial or proprietory-between Baughan and Schierbeek.15McCullum categorically denied making such a statement 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDreminded Secord that it was against the policy of all good union members to cross apicket line or to work behind one.This apparently had the desired effect uponSecord who refused to work at the Gladwin project for approximately 3 weeks untilsome sort of an agreement had been reached among the parties and his business agenthad advised him that he [the business agent] was not going to tell him to-or notto-cross the picket line, but that he should use his own judgment in the matter.Respondent argues that Secord, being a good union member who was not accus-tomed to crossing picket lines anyway, could hardly have been induced or encouragedto refuse to cross the line by the language of McCullum, who merely reminded himof his obligation.I disagree.The fact of the matter is that Secord believed, priorto June 21, that it was not an obligation of union members to refuse to honorallpicket lines.He felt in a rather undefined and unarticulated way that if the picketline was not directed to his local or to the Plumbers Union that it was probably allright to cross it-or at least it was all right to work on the project if one did nothave tocrossthe line but could enter the premises through an entrance which wasnot picketed.Thus McCullum's "reminder" did more than simply refresh Secord'smemory as to the obligations of a union member, it substantially added to them-particularly with respect to the labor dispute at the Gladwin project where he wasworking.In short, I find that the statements here, like those involving Starr andHanson in theNortheastern Washington-Northern Idaho Building and ConstructionTrades Councilcase,16 ". . . went beyond mere expression of neutrality and theirpurpose and effect was to induce employees of secondary employers to cease work-ing." 17Thus I find that by the conversation on Monday, June 21, McCullum in-duced and encouraged Secord [and through him, Clark] to cease work or to performservices in the course of their employment for Baughan, who is engaged in an indus-try affecting commerce.With respect to the object of such inducement or encouragement, I have foundthat, unlike the usual and ordinary situation in the construction industry, Baughanisnot a subcontractor of Schierbeek but both have their contracts directly with thecounty of Gladwin.Thus it might be argued that an object of Respondent's conductcould not have been to force or require Baughan to cease doing business with Schier-beek.However to allow this deviation in contractual relationship to thwart theremedying of a statutory violation would be to exult form over substance. I amconvinced and find that an object of Respondent's conduct hereinabove found was toforce or require Baughan to cease doing business with Gladwin County in order toforce or require the county to cease doing business with Schierbeek until the latterreached a settlement with the Bricklayers' local.18I have found no substantial evidence in the record to support the allegation thatRespondent has threatened, coerced, or restrained persons engaged in commerce orin an industry affecting commerce for an object proscribed by Section 8(b)(4). Inmy opinion, while McCullum's statements to Secord constituted inducement andencouragement to cease work, they did not rise to a threat or coercion.GeneralCounsel's reliance uponNorthwestern Construction, supra,ismisplaced.19There theBoard found that it was the respondent'spicketingwhich was designed to enmeshneutral employers in a dispute of no concern to them, thereby restraining andcoercing said secondary employers in violation of Section 8(b)(4)(ii)(B); here, ofcourse, Respondent engaged in no such picketing.Therefore, I will recommend thatthe complaint be dismissed insofar as it alleges that Respondent violated Section8(b)(4)(ii)(B).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent as set forth in section HI, above, occurring inconnection with the operations of Schierbeek and Baughan described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.19Northeastern Washington-Northern Idaho Building and Construction Trades Council,et al.(Northwestern Construction of Washington, Inc.),152 NLRB 975.17 Ibid.is See, e.g.,Construction LaborUnionNo.405, et al.(Korckof Plumbing and HeatingCo.), 149 NLRB 1158.29 General Counsel's brief, p. 6. LOCAL 370, UNITED ASSN. OF JOURNEYMEN, ETC.27V. THE REMEDYHaving found that Respondent has violated Section 8(b)(4)(i)(B) of the Act,I shall recommend that it cease and desist therefrom, and take certain affirmativeaction necessary to effectuate the policies of the Act.CONCLUSIONS OF LAW1.Peter Schierbeek, d/b/a Peter Schierbeek Construction Company and BaughanPlumbing and Heating Company, Incorporated, are engaged in commerce or in anindustry affecting commerce within the meaning of Section 2(6) and (7) and Section8(b)(4) of the Act.2.Respondent is a labor organization within themeaningof Section 2(5) oftheAct.3.By inducing and encouraging individuals employed by Baughanto engage in astrike or a refusal in the course of their employment to perform services with anobject of forcing or requiring Baughan to cease doing business with Gladwin County,Michigan, in order to force or require said county to cease doing business withSchierbeek Construction Company, Respondent has violated Section 8(b)(4)(i)(B)of the Act.4.Respondent has not violated the Act in any manner alleged in thecomplaintother than that found in the above paragraph.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case, and pursuant to Section 10(c) of the National LaborRelations Act, as amended, I shall recommend that Respondent, Local 370, UnitedAssociation of Journeymen and Apprentices of the Plumbing and Pipefitting Industryof the United States and Canada, AFL-CIO, its officers, agents, representatives,successors, and assigns, shall:1.Cease and desist from inducing and encouraging individuals employed byBaughan Plumbing and Heating Company, Incorporated, to engage in a strike or arefusal in the course of their employment to perform services with an object offorcing or requiring Baughan Plumbing and Heating Company, Incorporated, tocease doing business with Gladwin County, Michigan, in order to force or requireGladwin County, Michigan, to cease doing business with Peter Schierbeek, d/b/aPeter Schierbeek Construction Company.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post at its business offices and meeting halls, copies of the attached noticemarked "Appendix A." 20 Copies of said notice, to be furnished by the RegionalDirector for Region 7, shall, after being duly signed by an official representative ofthe Respondent, be posted by it immediately upon receipt thereof, and be main-tained by it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are customarily posted.Reasonablesteps shall be taken to insure that the notices are not altered, defaced, or covered byany other material.(b)Upon request of the Regional Director of Region 7, Respondent shall supplyhim with a sufficient number of signed copies of said notice for posting by BaughanPlumbing and Heating Company, Incorporated, if it desires to do so, at its place ofbusiness.(c)Notify the said Regional Director for Region 7, in writing, within 20 daysfrom the date of the receipt of this Decision, what steps the Respondent has takento comply therewith.21It is further recommended that the complaint be dismissed to the extent that italleges violations of the Act other than that found hereinabove.In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."211n the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify the said Regional Director of Region 7, in writing,within 10 days from the date of this Order, what steps the Respondent has taken tocomply therewith." 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL MEMBERSOF LOCAL370, UNITED ASSOCIATION OF JOURNEYMEN ANDAPPRENTICES OF THE PLUMBING AND PIPEFITTING INDUSTRY OF THE UNITED STATESAND CANADA, AFL-CIOPursuantto theRecommended Order of a Trial Examiner of theNational LaborRelations Board, and in order to effectuate the policies of the NationalLabor Rela-tions Act, as amended,we hereby notify you that:WE WILL NOTinduce or encourage any individualemployed byBaughanPlumbing andHeating Company,Incorporated, to engage in a strike or refusalin the courseof theiremployment to perform any services where an objectthereofis to force or require Baughan Plumbing and HeatingCompany, Incor-porated, to cease doing businesswith Gladwin County,Michigan,in order toforce or requireGladwin County,Michigan,to cease doing business with PeterSchierbeek,d/b/a Peter SchierbeekConstructionCompany.LOCAL 370, UNITED ASSOCIATION OF JOURNEYMEN AND APPREN-TICES OF THE PLUMBING AND PIPEFITTINGINDUSTRY OF THEUNITED STATES ANDCANADA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby any othermaterial.Ifmembers have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office,500 BookBuilding, 1249 Washington Boulevard,Detroit,Michigan,Telephone No. 226-3244.Fruehauf Corporation,d/b/a Hobbs Trailer Division,FruehaufCorporationandInternationalUnion,United Automobile,Aerospace and Agricultural Implement Workers of America(UAW), AFL-CIO,Petitioner.Case No. 16-RC-3956.Febru-ary 21, 1966DECISION ON REVIEWOn September 10, 1965, the Acting Regional Director for Region 16issued the attached Decision and Direction of Election, in which hedenied the Petitioner's request for a single election covering the em-ployees at the Employer's Cleburne, Texas, plant, where there hasnever been a contractual relationship with any union, and at its FortWorth plant, where the Petitioner herein has had a 10-year contrac-tual relationship with the Employer.However, he directed a self-determination election among the employees at the Cleburne plant todetermine whether they desire to be merged with the employees cur-rently represented by the Petitioner at Fort Worth.Thereafter, inaccordance with Section 102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, the Petitioner filed atimely request for review alleging that the Acting Regional Directorerred in denying an election in the multiplant unit.The Employer157 NLRB No. 4.